DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The preliminary amendment filed on 12/30/2020 has been entered.   
Claim Objections
Claims 2 and 12 are objected to because of the following informalities:
In claim 2, line 6, insert --- ; --- after “incident”.
In claim 12, line 6, insert --- ; --- after “incident”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 11, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FARAONE et al. (US 2018/0184236).
With regard claim 1, FARAONE et al. discloses a method comprising:
receiving, at a computing device (Fig.1 element 110 and para.15), from a plurality of devices (Fig.1 elements 150 and para.25) associated with a public-safety unit (para.19, where in response to a public safety incident, identifies a region of interest 170 relative to one or more geographic areas (referred to as incident area 180) impacted by the public safety incident and requests one or more service providers to identify and provide information about the portable communication devices 150 operating in their coverage areas corresponding to the region of interest 170. Examiner considers the devices 150A-150B and 150D-150G inside the area 180 as that of the public-safety unit.), a plurality of locations associated with the public-safety unit (para.25, 30-31, where the DOI list 240 includes …, location information (current and historical location data) 260 of the portable communication devices 150), the public-safety unit comprising the plurality of devices (Fig.1 elements 150 and para.25, where the group assignment information 280 identifies each portable communication device 150 included in the DOI list 240 as being associated with either a trusted group of devices (for example, hostage devices during hostage situation) or a non-trusted group of devices (for example, hostage-taker devices during hostage situation).) and one or more public-safety personnel (Fig.1 elements 150 and para.25, where the public-safety personnel could be the person in the fire fighters group, medical responders group, police officers group, hostage devices group etc.);
determining, at the computing device, a context associated with the public- safety unit (para.25, where the assignment of each portable communication device 150 in the DOI list 240 to either the trusted group or non-trusted group is based at least in part on the … location information 260, and operating characteristics 270 of the portable communication device 150. … the trusted group can be further divided into sub-groups (e.g. fire fighters group, medical responders group, police officers group, hostage devices group etc.) based on predefined parameters depending on the context and type of public safety incident.);
selecting, at the computing device, a single location, from the plurality of locations, that represents a primary location of the public-safety unit based on the context as determined (Fig.1 element 180 and para.19 and para.25, where the controller 110, in response to a public safety incident, identifies a region of interest 170 relative to one or more geographic areas (referred to as incident area 180) impacted by the public safety incident and requests one or more service providers to identify and provide information about the portable communication devices 150 operating in their coverage areas corresponding to the region of interest 170.); and 
causing, via the computing device, the primary location to be provided at an electronic map (Fig.6 and para.42 and 48, where the controller 110, after tagging each device in the DOI list 240 as either a hostage device or a hostage-taker device, may send information gathered about each device along with the associated tag to one or more remote servers or devices … the controller 110 may display a visual map (see FIG. 6) of the position of each device in the DOI list 240 along with the respective tags (i.e., hostage device or hostage-taker device).)
With regard claim 2, FARAONE et al. further discloses wherein the context is determined from a current incident to which the public-safety unit is dispatched (para.15, 19-21, where the controller 110 communicates and coordinates with the networks 120, 130 in response to a public safety incident occurring in one or more geographic areas.)
With regard claim 4, FARAONE et al. further discloses , wherein selecting the single location is based on the context and further based on one or more of: respective types of location-determining devices that determined respective locations at the plurality of devices (para.25, where the assignment of each portable communication device 150 in the DOI list 240 to either the trusted group or non-trusted group is based at least in part on the … location information 260, and operating characteristics 270 of the portable communication device 150. … the trusted group can be further divided into sub-groups (e.g. fire fighters group, medical responders group, police officers group, hostage devices group etc.) based on predefined parameters depending on the context and type of public safety incident.)
With regard claim 5, FARAONE et al. further discloses wherein causing the primary location to be provided at the electronic map comprises: causing rendering of the primary location at the electronic map with one or more other locations of the plurality of locations, the primary location rendered differently from the other locations (Fig.6 element 620 and para.42 and 48, where the controller 110, after tagging each device in the DOI list 240 as either a hostage device or a hostage-taker device, may send information gathered about each device along with the associated tag to one or more remote servers or devices … the controller 110 may display a visual map (see FIG. 6) of the position of each device in the DOI list 240 along with the respective tags (i.e., hostage device or hostage-taker device).)
With regard claim 11, which is a device claim related to claim 1, FARAONE et al. further discloses a communication unit (Fig.2 element 230 and para.24, where the network interface 230 may include a transceiver for wirelessly communicating with the non-public safety communication networks 120 and public-safety communication networks 130); and a controller communicatively coupled to the communication unit (Fig.2 elements 210 and 220 and para.25 and 26). All other  limitations are contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 12, which is a device claim related to claim 2, all limitation is contained in claim 2. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 14, which is a device claim related to claim 4, all limitation is contained in claim 4. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 15, which is a device claim related to claim 5, all limitation is contained in claim 5. The explanation of all the limitation is already addressed in the above paragraph.
Allowable Subject Matter
Claims 3, 6-10, 13 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633